This is a writ of error to a judgment of the Court of Civil Appeals, which reversed the judgment of the District Court and remanded the cause for a new trial. The plaintiff in error, a minor, by his next friend, brought the suit to recover of the defendant company damages for personal injuries alleged to have been caused by the negligence of the defendant's servants.
In order to show jurisdiction in this court, the plaintiff in error, among other grounds, alleged that the decision of the Court of Civil Appeals *Page 130 
"practically settled the case!" An inspection of the opinion of the Court of Civil Appeals satisfied us that its rulings, without additional evidence, were fatal to the plaintiff's recovery and it is alleged in the petition for the writ that no more testimony upon the vital questions in the case can be adduced. We therefore concluded that we had jurisdiction of the case, and following our construction of the recent statute (Rev. Stats., 1895, article 941) granted the writ without reference to the question whether error had been committed or not.
Having examined the case upon its merits we conclude that the Court of Civil Appeals properly reversed the judgment upon the vital issue — namely, whether or not there was any evidence adduced upon the trial which showed negligence upon part of defendant's servants. We think that they correctly held that there was none. The opinion of the court very clearly and satisfactorily sets forth the grounds for that conclusion. We need add nothing to what is there said.
Since we affirm the decision of the Court of Civil Appeals, it becomes our duty under the statute to render judgment here in favor of the defendant (Rev. Stats., 1895, article 941), which is accordingly done.
Reversed and rendered for appellant.